PER CURIAM.
Finding that the referendum authorized by Act No. 80-50, 1980, Regular Session of the Alabama State Legislature, does not fall within the purview of the notice requirements of Code 1975, § 17-7-5 (governing general elections) or § 17-18-1 et seq., (governing special elections); and further finding that § 26, the only notice provision in Act 80-50, was fully complied with, we hold that the referendum held in Macon County on April 8, 1980, authorized by Act No. 80-50, is not subject to contest for failure to comply with the statutory publication of notice requirements prescribed for general and special elections.
AFFIRMED.
MADDOX, JONES, SHORES, EMBRY and BEATTY, JJ., concur.